                                               Case 18-11382                  Doc 19      Filed 02/08/19      Page 1 of 8

                                                                           UNITED STATES BANKRUPTCY COURT
                                                                          MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Charles                                Michael                   Caldwell                      Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                  and list below the sections of the
                                                                                                                     plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name                  1.3

 Case Number:            18-11382
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-5181

 SSN# Debtor 2: XXX-XX-



                                                                           AMENDED CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a              Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will            Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                        Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                               Case 18-11382         Doc 19     Filed 02/08/19           Page 2 of 8

        $1,285.00 per Month for 2 month(s), then increasing to $1,770.00 for 58 months.

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                   500.00            from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $             from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                                              Creditor                                                    Estimated Priority Claim
 Attn: Matthew Whitaker                                                                                                                                   $0.00
 Guilford County Tax Dept.                                                                                                                                $0.00
 Internal Revenue Service                                                                                                                              $586.00
 Internal Revenue Service                                                                                                                             $2,421.39
 Internal Revenue Service                                                                                                                              $800.00
 NC Department of Revenue                                                                                                                                 $0.00
 United States Attorney's Office                                                                                                                          $0.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.
        b.        Maintenance of Payments and Cure of Default.

             Installment payments on the claims listed below will be maintained and any arrearage will be paid in full. Proofs of claim should reflect
             arrearage amounts through the petition date. For accounts that are in default, the Trustee will commence disbursements of installment
             payments the month after confirmation. Any filed arrearage claim will be adjusted to include post-petition installment payments
             through the month of confirmation.

             Amounts stated on a filed proof of claim, and as adjusted to include post-petition payments through the month of confirmation, will
             control over any contrary amounts listed below for the installment payment and the arrearage. Additionally, the Trustee will adjust the
             installment payment in accordance with any Notice of Mortgage Payment Change filed under Bankruptcy Rule 3002.1.

             The Trustee is authorized to pay any post-petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 3002.1 if no
             objection is filed to such fee, expense, or charge.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                               Case 18-11382              Doc 19     Filed 02/08/19       Page 3 of 8

             Creditor                                    Address of Residence            Current      Installment        Estimated                If Current,
                                                                                           Y/N         Payment           Arrearage                  Indicate
                                                                                                                         Amount on                by Debtor
                                                                                                                        Petition Date             or Trustee
 -NONE-

        c.        Claims to be Paid in Full by Trustee

             Creditor                Address of Residence               Estimated         Monthly                   Monthly                  Contractual
                                                                          Claim           Payment                    Escrow                   Interest
                                                                                                                    Payment                     Rate
 -NONE-

        d.       Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1. of this plan is
              checked.

             Creditor                  Address of Residence              Estimated         Value of              Amount of                   Amount of
                                                                           Claim          Residence             Claims Senior                 Secured
                                                                                                                to Creditor's                  Claim
                                                                                                                    Claim
 -NONE-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

              Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
              and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
              respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
              personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
              resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                               Case 18-11382                Doc 19         Filed 02/08/19          Page 4 of 8

                                            Creditor                                                             Collateral to be Surrendered


 The Colonies at Wlliamsburg                                                              **Surrender Property**
                                                                                          5380 Olde Towne Rd. Williamsburg, VA 23188 York County
                                                                                          Timeshare
                                                                                          Value Determined by Debtor's Best Estimate
                                                                                          Debtor
 Williamsburg Plantation Inc                                                              **Surrender Property**
                                                                                          5380 Olde Towne Rd. Williamsburg, VA 23188 York County
                                                                                          Timeshare
                                                                                          Value Determined by Debtor's Best Estimate
                                                                                          Debtor

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                  0.00 %.

        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                               Case 18-11382         Doc 19       Filed 02/08/19           Page 5 of 8

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.

CALIBER HOME LOANS is listed as an unsecured cosigned account on debt involving a lien against the Debtor’s non-filing spouse’s
real property commonly known as 1812 Amber Lane, Greensboro, North Carolina (“real property”). Any timely filed claim by CALIBER
HOME LOANS in reference to the real property will be paid through disbursements by the Trustee as a special class of unsecured debt
to protect the cosigner. The debt will be paid in full during the plan at the contract rate of interest.

CALIBER HOME LOANS will be paid the escrow through disbursements by the Trustee as a special escrow claimant in reference to the
mortgage against the real property. A regular escrow payment of $226.54 will be disbursed effective with the month following
confirmation forward. Post-petition escrow arrearage for the months through confirmation will be paid as a separate claim in full in
monthly installments of $15.00. All escrow payments are required to be credited only to the escrow on the account and are terminated
upon payment of the specially classified unsecured claim identified above with any excess to be refunded.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Charles Michael Caldwell                                          X
        Charles Michael Caldwell                                                   Signature of Debtor 2
        Signature of Debtor 1

        Executed on           February 8, 2019                                     Executed on
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Damon T. Duncan                                                              Date:   February 8, 2019
 Damon T. Duncan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                               Case 18-11382         Doc 19   Filed 02/08/19   Page 6 of 8


 Signature of Attorney for Debtor(s)

 Address:              628 Green Valley Rd. #304
                       Greensboro, NC 27408
 Telephone:            336-856-1234
 State Bar No:         39650 NC




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                           Best Case Bankruptcy
                                               Case 18-11382             Doc 19       Filed 02/08/19      Page 7 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Charles Michael Caldwell                                                  )        Case No. 18-11382
                                                                                  )
           1812 Amber Ln.                                                         )
                         (address)                                                )
        Greensboro NC 27407-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-5181                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Anita Jo Kinlaw Troxler
Chapter 13 Trustee
Greensboro Division
Post Office Box 1720
Greensboro, NC 27402-1720

 Attn: Matthew Whitaker
 Attorney General of the U.S.
 US Department of Justice
 950 Pennsylvania Avenue NW
 Washington, DC 20530-0001
 Brock & Scott PLLC
 Attn: Officer or Managing Agent
 1315 Westbrook Plaza Drive
 Winston Salem, NC 27103
 Caliber Home Loans
 Attn: Officer
 13801 Wireless Way
 Oklahoma City, OK 73134
 Cone Health
 Attn: Officer or Managing Agent
 P.O. Box 26580
 Greensboro, NC 27415
 Credit One Bank
 ATTN: Officer
 PO Box 60500
 City of Industry, CA 91716
 Duncan Law, LLP
 628 Green Valley Rd.
 Suite 304
 Greensboro, NC 27408
 ENGS Commercial Finance
 2441 Warrenville Road Suite 310
 Lisle, IL 60532
 ENGS Commercial Finance
 2441 Warrenville Road Suite 310
 Lisle, IL 60532
 Equifax, Inc
 Attn: Bankruptcy Notification
 P.O. Box 740241
 Atlanta, GA 30374
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                               Case 18-11382         Doc 19   Filed 02/08/19    Page 8 of 8

 Experian
 Attn: Bankruptcy Notification
 PO Box 9701
 Allen, TX 75013
 Guilford County Clerk of Court
 P.O. Box 3427
 Greensboro, NC 27402
 Guilford County Tax Dept.
 Attn: Bankruptcy
 400 W. Market St.
 Greensboro, NC 27401
 Internal Revenue Service
 Attn: Centralized Insolvency Operation
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 Attn: Centralized Insolvency Operation
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 Attn: Centralized Insolvency Operation
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 NC Department of Revenue
 Attn: Bankruptcy Dept.
 Post Office Box 25000
 Raleigh, NC 27640
 Portfolio Recovery Associates
 Riverside Commerce Center
 120 Corporate Boulevard, Suite 100
 Norfolk, VA 23502-4962
 Springleaf
 Attn: Officer
 207 Ash St.
 Ste C
 Yadkinville, NC 27055
 The Colonies at Wlliamsburg
 Attn: Officer
 5380 Olde Towne Rd.
 Williamsburg, VA 23188
 TransUnion
 Attn: Bankruptcy Notification
 P.O. Box 1000
 Crum Lynne, PA 19022
 Triad Freightliner
 Attn: Officer
 P.O. Box 8949
 Greensboro, NC 27419
 United States Attorney's Office
 Middle District of North Carolina
 101 S. Edgeworth Street - 4th Floor
 Greensboro, NC 27401
 VA Hospital
 Attn: officer
 1601 Brenner Ave.
 Salisbury, NC 28144
 Williamsburg Plantation Inc
 Attn: Officer
 5380 Olde Town Rd.
 Williamsburg, VA 23188

 Date      February 8, 2019                                                       /s/ Damon T. Duncan
                                                                                  Damon T. Duncan



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
